Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered April 18, 2002, as amended April 25, 2002, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see CPL 470.05 [2]; People v Williams, 247 AD2d 416, 417 [1998]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Williams, 84 NY2d 925, 926 [1994]; People v Leach, 293 AD2d 760 [2002]). Moreover, upon the exercise of our factual review power we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Florio, J.P., Smith, Crane and Rivera, JJ., concur.